Citation Nr: 0020229	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  93-25 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1979 to November 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1992 rating decision of the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a 10 percent rating for the 
veteran's residuals of a left knee injury, effective from 
January 22, 1992.  This matter came before the Board in 
November 1995 and again in November 1997 and was remanded on 
each occasion, to the RO, for further evidentiary 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's residuals of a left knee injury are 
manifested by complaints of left knee pain and chronic laxity 
of the lateral collateral ligament productive of not more 
than slight knee impairment; there is no evidence of 
osteoarthritis, limitation of motion or functional impairment 
due to pain, weakness, fatigability, abnormal movement, or 
lack of coordination. 


CONCLUSION OF LAW

The veteran's residuals of a left knee injury are not more 
than 10 percent disabling according to the applicable 
schedular criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination in April 1992 the veteran reported that he 
injured his left knee while on active duty and that since 
that time he had pain in the lateral aspect of the knee joint 
which was lancinating, sharp, and wincing.  He reported that 
he did not regularly see a physician or take prescriptive 
medications.  Examination showed that his left knee was 
normal to inspection, with no heat, swelling, or redness.  
The left knee flexed to 140 degrees, at which time he 
encountered pain laterally.  Extension in the left knee was 
found to be to "null point".  There was no laxity of the 
medial or lateral collateral ligaments of the left knee nor 
the anterior or posterior cruciate ligaments.  He attempted a 
moderate squat, and no crepitus was noted.  The diagnosis was 
arthralgia, subjective, left lateral knee.  An x-ray of the 
left knee showed posterior cortical thickening and 
questionable sclerosis of the medullary portion of the distal 
left femur, possibly related to history of old trauma.  

In June 1993 the veteran testified that he had a torn 
ligament of the knee which limited his ability to work 
construction.  He reported having chronic knee pain.  He 
testified that he worked as a part-time bus driver, and that 
he constantly used his leg for putting on the signal lights 
on the floor.  He indicated that after using the leg for 
eight hours, his knee would cramp and become painful.  He 
reported having popping and cracking in the knee, and that it 
felt like something was moving inside the knee.  He claimed 
that his knee had given away, but that it did not happen 
often.  He testified that he had full range of motion of the 
knee and that when he squatted part of the way down the knee 
hurt.  He reported that he had difficulty climbing stairs.  
He wore an elastic leg band and took medication for the pain.  
He claimed that VA doctors told him that if he had surgery on 
his knee, it would be worse.  

On VA examination in July 1993 the veteran reported that his 
left knee ligament hurt and that he had swelling inside the 
knee.  He reported that his knee locked and gave away when he 
walked for periods of time.  Examination showed that he 
walked with a slight limp, and there was no soft tissue 
swelling, increased heat, or deformity of the left knee 
joint.  The circumference of both knees was 14 inches.  The 
circumference of the calves at corresponding levels was 121/2 
inches on the left and 13 inches on the right.  Left knee 
extension was to 0 degrees, and left knee flexion was to 75 
degrees.  It was noted that when he attempted to flex the 
left knee beyond 75 degrees, he cried out in discomfort.  
McMurray's sign and Clarke's test were negative bilaterally, 
and there was no detectable laxity of the anterior cruciate 
ligament, nor was there evidence of collateral ligament 
laxity.  There was some tenderness elicited on palpating the 
lateral aspect of the left knee at the level of the lateral 
tibial plateau and soft tissues above it.  The diagnosis was 
post-traumatic left knee arthralgia, with functional 
residuals as noted.

Treatment records from the Atlanta VA Medical Center (VAMC) 
showed that from 1987 through 1995 the veteran received 
treatment for left knee pain on several occasions.  In 
November 1987 he complained of left knee pain for 6 years, 
and reported that the pain was intermittent and sharp, and 
aggravated by prolonged standing.  The diagnosis was 
degenerative joint disease.  In October 1992 the diagnosis 
was post traumatic OA (osteoarthritis) of the left knee.  An 
arthrogram of the left knee dated in March 1993 showed 
findings compatible with partial detachment of the lateral 
ligament at the superior aspect of the lateral meniscus, 
possibly chronic in nature, and no evidence of meniscal tear.  
An x-ray of the left knee dated in July 1993 showed minimal 
narrowing of the medial compartment.  In June 1994 he 
reported having pain and cramping in the left lateral knee, 
and objective examination showed tenderness over the knee.  
In June 1995 he reported a history of lateral collateral 
ligament strain, and it was noted that left knee range of 
motion was from 0 to 130 degrees.  The plan was for 6 months 
of physical therapy.  In October 1995 he complained of left 
lateral knee pain, and reported that he was a bus driver and 
used his left foot frequently to operate floor pedals.  
Examination of the left knee showed no effusion, full range 
of motion, tenderness diffusely at the LCL (lateral 
collateral ligament), mild varus laxity, and pain with 
compression of the proximal tibia/fibula joint.  The 
assessment was possible degenerative joint disease of the 
proximal tibia/fibula joint, with mild LCL laxity.  

In November 1995 the Board remanded this matter to the RO for 
further evidentiary development.  

On VA examination in February 1996 the veteran complained of 
an increasing amount of pain on the lateral side of the left 
knee with an inability to sit, stand, and walk.  He reported 
that the knee gave out, and he complained of cramping while 
standing on the left knee for 8 to 10 hours.  He denied any 
other symptoms of the left knee.  The VA examiner noted that 
the veteran was sitting in the waiting room chair with 
flexion of both knees at 105 to 110 degrees without any pain 
or discomfort.  The veteran was observed to be taking his 
shoes off with flexion of the left knee at 90 degrees, 
without any pain or discomfort.  He was able to carry out 
this range of motion at the same speed as he was able to take 
off the right shoe.  He was able to stand and take his pants 
off with flexion of both the hips and the knees at the same 
level at the same speed, and the same thing reportedly 
happened with pulling the pants back on.  The VA examiner 
noted that overall, during the observation of the veteran 
getting dressed and undressed and walking and sitting, he was 
observed to be in no pain or discomfort with full range of 
motion.  Examination of the left knee showed no swelling, 
effusion, tenderness, or scar.  There was full passive range 
of motion without pain or discomfort.  It was noted that when 
the veteran was asked to squat, he squatted only 15 degrees 
with complaints of pain in the left lateral knee and an 
inability to squat any farther.  The VA examiner indicated 
that this was contrary to what was observed during the 
examination phase.  The anterior drawer sign was found to be 
negative, McMurray's sign was negative, and stress to the 
left knee showed no evidence of pain.  The diagnosis was 
excessive complaints of left knee pain, without any clinical 
etiology established.  It was also noted that there was 
arthralgia of the left knee.

In November 1997 the Board again remanded this matter to the 
RO for further evidentiary development.  

In December 1997, the RO sent a letter to the veteran 
requesting that he provide the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers who treated him for a left knee injury.  The 
veteran was also requested to either provide copies of these 
medical records to the RO, or to complete and return an 
Authorization for Release of Information for each provider 
and the RO would attempt to obtain the records.

On VA examination in September 1998 the veteran reported that 
since he injured his knee in service, he continued to have 
pain over the lateral aspect of the left knee with increasing 
instability of the left knee.  He reported that he was 
initially treated in North Carolina where he sustained the 
injury, but had been treated for the past five years at the 
Decatur, Georgia VA Medical Center, was seen at approximately 
annual intervals, and was given nonsteriod anti-inflammatory 
agents.  He reported having instability of the left knee, and 
no swelling.  It was noted that the instability was not 
invariably present but was noticeable when he attempted to 
rapidly twist his left lower extremity.  He had no operative 
procedures on the left knee.  Physical examination of the 
left knee revealed a well-aligned left knee with no effusion.  
He had no pain on patello-femoral compression and no 
tenderness on palpation of the medial or lateral facets of 
the left patella.  He had no tenderness about the medial 
joint line or lateral joint line.  He had a negative anterior 
draw sign and negative Lachman's test with no pain on valgus 
stress of the left knee.  He did have some pain over the 
lateral aspect of the left knee on performing varus stress.  
It was noted that standing AP, lateral, and skyline 
roentgenograms of the left knee were essentially normal.  The 
impressions were chronic laxity, lateral collateral ligament, 
left knee, and no evidence of osteoarthritis, left knee.  It 
was also noted that the veteran had a range of motion of the 
left knee from 0 to 145 degrees, and he had no functional 
impairment due to pain, weakness, fatigability, abnormal 
movement, or lack of coordination. 

There is a notation in the claims folder dated in September 
1999 indicating that the veteran advised on VA examination in 
September 1998 that he had been receiving follow-up treatment 
at the "VAMC Decatur" for the past five years, and that all 
treatment reports, outpatient and inpatient, since 1995, 
should be requested.

In October 1999 the RO requested all outpatient treatment 
reports and hospital summaries for the veteran, from the 
Atlanta VAMC, dated from January 1, 1995.  Received by the RO 
were several treatment records from the Atlanta VAMC (in 
Decatur, Georgia), some of which had previously been reviewed 
by the RO.  In a treatment record dated in October 1996, it 
was noted that veteran was seen for a chief complaint of left 
knee pain, and the assessment was degenerative joint disease.  

Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. 

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that diagnostic codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§  
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  Additionally, it is the 
intent of the rating schedule to recognize actually painful 
joints due to healed injury as entitled to at least the 
minimum compensable rating for the joint. 38 C.F.R. § 4.59.

The veteran's service-connected left knee disability is 
currently assigned a 10 percent rating under Diagnostic Code 
5257, which provides that knee impairment manifested by 
slight recurrent subluxation or lateral instability warrants 
a 10 percent rating.  A 20 percent rating requires moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating requires severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Applicable regulations provide that the veteran's service-
connected knee disability may also be rated on the basis of 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261.  Pursuant to Diagnostic Code 5260, when there is 
flexion of the leg limited to 60 degrees a 0 percent rating 
is warranted and when limited to 45 degrees, a 10 percent 
rating is warranted.  A 20 percent rating is assigned when 
there is flexion of the leg limited to 30 degrees.  A 30 
percent is warranted when there is flexion of the leg limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The 
rating schedule also provides that extension limited to 5 
degrees warrants a 0 percent rating, extension limited to 10 
degrees warrants a 10 percent rating, extension limited to 15 
degrees warrants a 20 percent rating, extension limited to 20 
degrees warrants a 30 percent rating, extension limited to 30 
degrees warrants a 40 percent rating, and extension limited 
to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Full range of motion of the 
knee is from 0 degrees to 140 degrees in flexion and 
extension.  38 C.F.R. § 4.71, Plate II.  

In a July 1997 opinion, the VA General Counsel concluded that 
a claimant who had arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14.  
However, it was noted that a separate rating must be based on 
additional disability.  Where a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also 
exhibit limitation of motion under Diagnostic Codes 5260 or 
5261 in order to obtain the separate rating for arthritis.  
VAOPGCPREC 23-97, July 1, 1997.  In an August 1998 opinion, 
the VA General Counsel concluded that for a knee disability 
rated under Diagnostic Code 5257, a separate rating for 
arthritis may, notwithstanding the July 1997 opinion, also be 
based on x-rays findings and on painful motion pursuant to 
38 C.F.R. § 4.59.  VAOPGCPREC 9-98, August 14, 1998.  

Based on the objective medical evidence of record, the Board 
concludes that a rating in excess of 10 percent for the 
veteran's service-connected left knee disability is not 
warranted.  The VA examination in 1996 revealed that passive 
range of motion of the left knee was full, without pain or 
discomfort, and examination of the left knee showed no 
swelling, effusion, tenderness, or scar.  The veteran 
reported an increasing amount of pain on the lateral side of 
the left knee, an inability to sit, stand, and walk, and that 
the knee gave out.  He also complained of cramping while 
standing on the left knee for 8 to 10 hours.  The diagnosis 
was excessive complaints of left knee pain, without any 
clinical etiology established, and arthralgia of the left 
knee.  On VA examination in 1998 he reported having pain over 
the lateral aspect of the left knee, with increasing 
instability.  It was noted that the instability was not 
invariably present but was noticeable when he attempted to 
rapidly twist his left lower extremity.  Physical examination 
revealed a well-aligned left knee with no effusion, no pain 
on patello-femoral compression, and no tenderness on 
palpation of 

the medial or lateral facets of the left patella.  There was 
pain over the lateral aspect of the left knee on varus 
stress.  X-rays of the left knee were found to be essentially 
normal.  The impressions were chronic laxity, lateral 
collateral ligament, left knee, and no evidence of 
osteoarthritis, left knee.  It was noted that he had a left 
knee range of motion from 0 to 145 degrees, and had no 
functional impairment due to pain, weakness, fatigability, 
abnormal movement, or lack of coordination.  The objective 
medical evidence shows that the veteran's left knee 
disability is primarily manifested by complaints of pain and 
chronic lateral instability.  And although the veteran's left 
knee lateral instability has been objectively noted on prior 
VA examinations, it is found to be no more than slight in 
degree.  Additionally, there is not sufficient additional 
disability of the left knee to approximate a finding of 
moderate impairment of the knee, even considering the 
veteran's complaints of pain.  The Board therefore finds that 
the veteran's history of left knee instability and complaints 
of pain, with consideration of DeLuca, 38 C.F.R. § 4.40 and 
4.45, warrant no more than the 10 percent rating currently 
assigned.  

The Board notes that a compensable rating is not warranted 
for left knee limitation of motion.  Although a prior VA 
examination noted limitation of motion of the left knee, the 
most recent VA examinations have essentially shown full range 
of motion of the left knee on objective examination.  
Therefore, the requirements for a compensable rating under 
either Diagnostic Code 5260 or 5261 are not satisfied.  
Additionally, although there are VA treatment records showing 
diagnoses of degenerative arthritis in the left knee, on the 
most recent VA examination, x-rays were taken and it was 
noted that there was no evidence of osteoarthritis.  
Furthermore, the examiner on the latest examination of record 
indicated that there was no functional impairment present.  
Accordingly, a separate compensable rating for the veteran's 
service-connected left knee disability is not warranted.



ORDER

A rating in excess of 10 percent for residuals of a left knee 
injury is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

